DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 07/30/2019 with preliminary amendment filed on 09/02/2019, in which, claim(s) 1-15 are pending. Claim(s) 1, 14 and 15 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 and 08/28/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.
Drawings
The drawings filed on 07/30/2019 are objected to because drawings contain blank boxes and numbers. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 

The following are direct quotations of 37 CFR 1.84(n), (o), repeated below:
(n)      Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and   labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized 

(o)      Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e., “a processing device comprising a buffer”). Correction is required.  
The title of the invention “PROCESSING DEVICE, COMMUNICATION DEVICE AND METHODS THEREOF” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
Claims 2, 11 and 15 objected to because of the following informalities:  
Claim 2 (Line 7) limitation “the ciphering parameter” should be “the at least one ciphering parameter” since the term “at least one ciphering parameter” is previously mentioned in the claim.
Claim 11 (Line 4) limitation “the buffer (102)” should be “the buffer [[(102)]]”.
Claim 15 is objected to because it is confusing if the recited “computer program product” comprise the “non-transitory computer-readable medium”. It is recommended to amend the claim 15 to say “A computer program product comprising a non-transitory computer-readable medium and computer executable instructions stored on the non-transitory computer-readable medium”.
Claim 15 is objected to. It is recommended to amend the claim 15 to recite every limitations of claim 14 instead of saying “to perform a method according to claim 14”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-8, and 10-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Krishna et al. (US 7,600,131 B1).
Regarding Claims 1, 14, and 15, Krishna discloses
a buffer coupled to a system bus, a ciphering device coupled to the system bus, and a memory coupled to the ciphering device (fig. 1 a, network interface component which manages in-bound and out-bound packets, communication line between network interface and cryptography acceleration chip, and local memory 110, Col 5 Lines 36-53, “The chip 200 may be connected to external systems by a standard PCI interface, for example a 32-bit (system) bus”, “First In First Out buffer”);
wherein the processing device is configured to operate in at least one of a deciphering mode or a ciphering mode (Col 6 Lines 11-14, “The cryptography engines may include, for example, "3DES-CBC/DES X" encryption/decryption”); 
wherein the ciphering device, when the processing device is configured to operate in the deciphering mode, is configured to: 
receive a ciphered data unit (DU) directly from the buffer over the system bus, decipher the ciphered data unit so as to obtain a deciphered data unit, and transfer the deciphered data unit to the memory (Col 5 Lines 36-53, “The chip 200 may be connected to external systems by a standard PCI interface, for example a 32-bit (system) bus”, “Referring to FIG. 2, the IP packets are read into a FIFO (First In First Out buffer) input unit”, Col 12 Lines 56-68, “inbound packet is received by the packet classifier on a cryptography acceleration chip”, “the packet is decrypted”, “a clear text packet is sent”, Fig. 1B, from 152 “Crypt Accel Chip” to 160 “local memory”, i.e. the packet, ciphered data unit, is received from buffer, decrypted and sent to the memory);
wherein the ciphering device, when the processing device is configured to operate in the ciphering mode, is configured to: 
receive a data unit from the memory, cipher the data unit so as to obtain a ciphered data unit, and transfer the ciphered data unit directly to the buffer over the system bus (Col 13 Lines 36-48, “an outbound packet is received by the packet classifier on a cryptography acceleration chip”, “The packet is … encrypted”, “The encrypted packet is then sent out”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”, i.e. the packet is received from memory, encrypted and sent to buffer over system interface, i.e. system bus).

Regarding Claim 2, Krishna teaches read a protocol header carried by a data block (DB) comprising the ciphered data unit, extract at least one ciphering parameter from the protocol header, and provide the ciphering parameter to the ciphering device (Col 4 Lines 13, “protocol data packets”, Col 5 Lines 44-55, “Referring to FIG. 2, the IP packets are read”, “From the input FIFO 202, packet (protocol) header information is sent”,  Col 9 Lines 51-52, “IPSec SPI security parameter”, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”).

Regarding Claim 3, Krishna teaches receive the ciphering parameter, decipher the ciphered data unit based on the received ciphering parameter so as to obtain the deciphered data unit (Col 9 Lines 51-52, “IPSec SPI security parameter”, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, Col 12 Lines 56-68, “inbound packet is received by the packet classifier on a cryptography acceleration chip”, “the packet is decrypted”, “a clear text packet is sent”).
  
Regarding Claim 4, Krishna teaches read the protocol header directly from the buffer (Col 5 Lines 44-55, “Referring to FIG. 2, the IP packets are (directly) read into a FIFO (First In First Out buffer) input unit”, “From the input FIFO 202, packet (protocol) header information is sent”).

Regarding Claim 7, Krishna teaches wherein the system bus is coupled to the memory only through the ciphering device (Fig. 1 a, communication line between network interface and cryptography acceleration chip, and local memory 110, Col 5 chip may be connected to external systems by a standard PCI interface, for example a 32-bit (system) bus”).

Regarding Claim 8, Krishna teaches wherein the buffer is a reception buffer when the processing device is configured to operate in the deciphering mode, and wherein the buffer is a transmission buffer when the processing device is configured to operate in the ciphering mode (Col 5 Lines 36-53, “Referring to FIG. 2, the IP packets are read into a FIFO (First In First Out buffer) input unit”, Col 12 Lines 56-68, “inbound packet is received by the packet classifier on a cryptography acceleration chip”, “the packet is decrypted”, therefore the buffer is a reception buffer when deciphering, Col 13 Lines 36-48, “an outbound packet is received by the packet classifier on a cryptography acceleration chip”, “The packet is … encrypted”, now the buffer is a transmission buffer when ciphering).

Regarding Claim 10, Krishna teaches
wherein the processing device, when configured to operate in the ciphering mode, is configured to: 
cipher the data unit with a ciphering parameter so as to obtain the ciphered data unit, and transfer the ciphering parameter directly to the buffer over the system bus (Col 4 Lines 13, “protocol data packets”, Col 5 Lines 44-55, “Referring to FIG. 2, the IP packets are read”, “From the input FIFO 202, packet (protocol) header information is sent”,  Col 9 Lines 51-52, “IPSec SPI security parameter”, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”, i.e. the packet is received from memory, encrypted and sent to buffer over system interface, i.e. system bus).

Regarding Claim 11, Krishna teaches transfer the ciphering parameter in a protocol header of a data block (DB) directly to the buffer (Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”, i.e. the packet is received from memory, encrypted and sent to buffer over system interface, i.e. system bus).  

Regarding Claim 12, Krishna teaches
transfer, directly to the buffer, the data block carrying a first segment of the ciphered data unit together with the ciphering parameter in the protocol header (Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, “Implement SAdB-specified processing on datagram”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”), and 
transfer, directly to the buffer, another data block carrying a second segment of the ciphered data unit but not carrying the ciphering parameter (Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, “Implement SAdB-specified processing on datagram”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”).

Regarding Claim 13, Krishna teaches wherein the processing device is comprised in a communication device for a communication system (Fig. 6B, “the cryptography processing system”, claim 15, “wherein the device is a network communication device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 7,600,131 B1) in view of Freed et al. (US 2003/0014625 A1).
Regarding Claim 5, Krishna teaches
wherein the memory is coupled to the system bus (Col 5 Lines 36-53, “The chip 200 may be connected to external systems by a standard PCI interface, for example a 32-bit (system) bus”, “First In First Out buffer”);
Krishna does not explicitly teach but Freed teaches wherein the processing device is configured to: transfer at least one first segment of a ciphered data unit from the buffer to the memory if no protocol header for the ciphered data unit is available ([0062], “During decryption, the device may utilize portions of its memory to buffer segments as necessary for decryption”).
Krishna and Freed are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freed with the disclosure of Krishna. The motivation/suggestion would have been for improving the performance of secure communications between network-coupled devices (Freed, [0002]).

Regarding Claim 6, the combined teaching of Krishna and Freed teaches receive a ciphering parameter for the ciphered data unit, fetch the first segment of the ciphered data unit from the memory, receive a second segment of the ciphered data unit directly from the buffer over the system bus, wherein the second segment is a remaining segment of the ciphered data unit; decipher the first segment and the second segment of the ciphered data unit based on the received ciphering parameter so as to obtain a deciphered data unit (Freed, [0062], “During decryption, the device may utilize portions of its memory to buffer decrypt all application data”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 7,600,131 B1) in view of Steinert et al. (US 2009/0077346 A1).
Regarding Claim 9, Krishna does not explicitly teach but Steinert teaches wherein the buffer is a Hybrid Automatic Repeat Request buffer ([0209], “Hybrid Automatic Repeat Request buffer”).
Krishna and Steinert are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steinert with the disclosure of Krishna. The motivation/suggestion would have been for an improved real time behaviour of the overall system (Steinert, [0139]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497